Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
  128694                                                                                                Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  NORTH POINTE INSURANCE COMPANY,                                                                                      Justices
           Plaintiff/Counter-
           Defendant/Appellee,
  v        	                                                         SC: 128694     

                                                                     COA: 240125      

                                                                     Wayne CC: 99-901524-CK

  EMANUEL STEWARD and EMANUEL
  STEWARD ENTERPRISES, INC.,

           Defendants/Counter-

           Plaintiffs/Appellants, 

  and
  DWAYNE J. ROBINSON,

             Defendant.

  _________________________________________/ 


        On order of the Court, the application for leave to appeal the April 5, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2006                   _________________________________________
           d0221                                                                Clerk